DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2008/0223953 (hereinafter Tomono).
Regarding claim 1, Tomono discloses a fog generator assembly (see Fig. 8A) comprising: a housing (04, 06); a fragrance dispenser coupled to the housing, the fragrance dispenser (10, 11, 20, 20b) comprising an inlet opening (inlet of nozzles 101, 111) and a fluid containing chamber (where Liq2 is pointing) downstream from the inlet opening; and an air displacement device (70) disposed downstream from the fragrance dispenser and configured to draw air across the fluid containing chamber and into the housing to produce a fragrance.
	Regarding claim 2, the fog generator assembly of claim 1, wherein the housing includes a mixing portion (the vertical portion of 80), and wherein the mixing portion is configured to mix the fragrance with a fog of water vapor (see para. [0310]) from a water vapor generator (ultrasonic transducers 40 and 40b) to produce an aromatic fog. 
	Regarding claim 3, the fog generator assembly of claim 1, wherein the air displacement device (70) is a fan that is structured to move the air through the inlet opening and across the fluid containing chamber.
	Regarding claim 4, the fog generator assembly of claim 1, wherein the fog generator assembly forms part of a “faucet” (the discharge tube 80 is considered to meet the language “faucet”).
	Regarding claim 5, the fog generator assembly of claim 1, wherein the fragrance dispenser comprises a plurality of fluid containing chambers (10, 11), wherein the fog generator assembly further comprises a flow control manifold (KS) that is fluidly coupled to each of the fluid containing chambers, and wherein the flow control manifold is configured to selectively control a flow of the air across each of the fluid containing chambers.
	Regarding claim 6, the fog generator assembly of claim 5, wherein the flow control manifold is configured to permit the air to flow across at least two of the plurality of fluid containing chambers (where Liq2 is pointing in Fig. 8A) from the fragrance dispenser at the same time to form an aromatic mixture (see paras. [0317]-[0320]).  
	Regarding claim 7, the fog generator assembly of claim 5, wherein the flow control manifold forms part of an aromatic sequence control system (see para. [0318], the control processing unit) that is configured to selectively permit the air to flow across at least two of the plurality of fluid containing chambers in a sequence.
	Regarding claim 8, the fog generator assembly of claim 1, further comprising a light source (85), wherein the fog generator assembly coordinates the release of the aromatic fog with light emitted from the light source (see para. [0268]).
	Regarding claim 9, the fog generator assembly of claim 1, wherein the fluid containing chamber is one of a plurality of wells (where 23 and 23b is pointing) that are removable from the fragrance dispenser (removable from 10 and 11).
	Regarding claim 10, the fog generator assembly of claim 1, wherein the fragrance dispenser further comprises a support shelf (the portion of 20, 20b that rest on 06), and a well support (204 and vertical wall where “Air” is pointing to) coupled to the support shelf (via 23, 23b), wherein the fluid containing chamber is engaged with the well support, and wherein the well support includes a perforated portion (where “Air” is pointing to) to allow the air to move through the well support.
	Regarding claim 16, Tomono discloses a fragrance dispenser (see Fig. 8A) comprising a plurality of fluid containing chambers (10, 11, 20, 20b); an air displacement device (70) configured to draw air across at least one of the plurality of fluid containing chambers (20, 20b); and a flow control manifold (KS) fluidly coupled to each of the plurality of fluid containing chambers and configured to selectively fluidly couple the plurality of fluid containing chambers to the air displacement device.  
Regarding claim 17, the fragrance dispenser of claim 16, wherein the flow control manifold (KS) is configured to permit the air to flow across at least two of the plurality of fluid containing chambers from the fragrance dispenser at the same time to form an aromatic mixture (where Liq2 is pointing in Fig. 8A).  
Regarding claim 18, the fragrance dispenser of claim 16, wherein the flow control manifold forms part of an aromatic sequence control system (see para. [0318], the control processing unit) that is configured to selectively permit the air to flow across at least two of the plurality of fluid containing chambers in a sequence.  
Regarding claim 19, the fragrance dispenser of claim 16, wherein a first end of the flow control manifold includes a plurality of inlet channels that are fluidly coupled to a respective one of the 4890-3750-2239.1Atty. Dkt. No.: 046150-5077 plurality of fluid containing chambers (see Fig. 8A), and wherein a second end of the flow control manifold includes a discharge channel (portion of 81 above HT1).  
Regarding claim 20, the fragrance dispenser of claim 19, wherein the flow control manifold further includes valve member (HT1) that is configured to selectively fluidly couple at least one channel of the plurality of inlet channels with the discharge channel (see paras. [0324]-[0325]).

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 6,006,374 (hereinafter Winnett).
Regarding claim 11, Winnett discloses a bathing system (see Fig. 1), comprising: a bath (100); and a faucet assembly (10, 8) disposed adjacent the bath, the faucet assembly comprising a housing (12, 14) a fragrance dispenser (16) coupled to the housing and configured to dispense a fragrance (50) into the housing; and a faucet coupled (8) to the housing and configured to dispense water into the bath.  
Regarding claim 15, the bathing system of claim 11, wherein the fragrance dispenser comprises an inlet opening (opening of 46) and a fluid containing chamber (capsule 50) downstream from the inlet opening, wherein the fluid containing chamber is a well that is removable from the fragrance dispenser.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,364,513. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation alone or in combination of claims 1-20 of U.S. Patent No. 11,364,513.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754